Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest art of record is considered to be Durfee et al (US 5476441). Durfee teaches A resistive device comprising: a structure assembly having a first section and a second section (68 and 66), a resistance mechanism (magnetic friction brake 36) the first section being movably connected to the second section (See FIG 3); and whereby a resistive force is generated opposing movement of the first section of the structure assembly relative to the second section of the structure assembly in at least one direction (Col 5, Ln 15-25). 

Durfee does not teach the above further comprising: an eddy current braking system comprising: an input member connected to the first section of the structure assembly for movement therewith, a magnetic assembly having at least one magnet pair, and a conductor being operably coupled to the input member for movement therewith in response to movement of the input member, the conductor being positioned relative to the at least one magnet pair of the 44Attorney Docket No. 2115-006391-US-COB magnetic assembly to induce eddy currents therein. There is no motivation to include the missing features absent improper hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784